Citation Nr: 1749880	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  08-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a periodic leg movement disorder (claimed as right leg condition), to include as secondary to service-connected disabilities.

4.  Entitlement to an earlier effective date for the grant of service connection for varicose veins of the right leg with ischemic ulcer.

5.  Entitlement to an initial disability rating greater than 60 percent for varicose veins of the right leg with ischemic ulcer, prior to October 22, 2007, and greater than 40 percent from October 22, 2007.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1970 to January 1972 with service in the Republic of Vietnam.  The Veteran was awarded a Purple Heart Medal and Combat Infantry Badge, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in June 2010 for additional development.  In April 2013, the Board denied the Veteran's claim for basal cell carcinoma, and remanded the remaining claims for further development.  In a June 2014 Memorandum Decision, the Court of Appeals for Veteran's Claims (Court) vacated the April 2013 decision as it pertained to the carcinoma denial, and remanded that matter to the Board for further proceedings.  In February 2015, the Board remanded the Veteran's carcinoma claim for additional development.

During the pendency of this development, the RO revised the Veteran's right leg varicose veins disability, assigning an initial 60 percent rating from June 4, 2004 to October 21, 2007.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for skin cancer and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is against finding that the Veteran's OSA is related to service or is caused or aggravated by service-connected disabilities.  

2.  The evidence does not show that the Veteran's periodic leg movement disorder manifested during service or within one year of service, and is against finding that his periodic leg movement disorder is related to service or is caused or aggravated by service-connected disabilities.  

3.  An October 2005 rating decision granted service connection for the Veteran's varicose veins, with an effective date of June 4, 2004.

4.  June 4, 2004 is the earliest date that the Veteran filed a claim of entitlement to service connection for varicose veins.

5.  For the period prior to October 22, 2007, the preponderance of the evidence is against a finding that the Veteran's varicose veins manifested by massive board-like edema with constant pain at rest.

6.  For the period from October 22, 2007, the preponderance of the evidence is against a finding that the Veteran's varicose veins manifested by persistent edema or subcutaneous induration and persistent ulceration, or massive board-like edema with constant pain at rest.  


CONCLUSIONS OF LAW

1.  OSA was not incurred in service or caused or aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  Periodic leg movement disorder was not incurred in service, nor may it be so presumed, nor was it caused or aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The requirements for an effective date earlier than June 4, 2004 for the grant of entitlement to service connection for varicose veins have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

4.  For the period prior to October 22, 2007, entitlement to a rating in excess of 60 percent for varicose veins is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Codes 7120 (2017).

5.  From October 22, 2007, entitlement to a rating in excess of 40 percent for varicose veins is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Codes 7120 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in June 2004 and May 2017 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

These claims were remanded in June 2010 to obtain outstanding private medical records and afford the Veteran examinations for his claimed skin, varicose vein, leg movement, and OSA disabilities.  The Veteran was provided the requested examinations in January and February 2011, but complete records from the Veteran's private provider were not obtained.  In April 2013, the Board again remanded the Veteran's claims to obtain outstanding VA medical records and private medical records, to obtain an addendum opinion on the Veteran's leg movement disorder, and to obtain an addendum opinion on the Veteran's OSA.  In January 2017, VA records were obtained, and in February 2017 complete private medical records were obtained.  Additionally, the requested VA addendum opinions were obtained in May 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Service Connection - Generally

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  In the instant case, there is no presumed service connection because the Veteran's periodic leg movement disorder did not manifest to a compensable degree within one year of service and, indeed, was not diagnosed until many years after separation from service.  See August 2001 polysomnography report.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310 (2017); Allen v. Brown, 1 Vet. App. 439 (1995).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

Service Connection - OSA

The Veteran meets the first Hickson / Wallin element as he has a current diagnosis of OSA.  See August 2001 polysomnography report.  The Veteran reported he experienced difficulty sleeping since discharge from service; however his service treatment records contain no mention of difficulty sleeping.  Moreover, the Veteran's May 1971 Medical Board examination and December 1972 Temporary Disability Retirement List examination show that his mouth and throat were clinically normal on both reports.  Thus, the second Hickson element is not met.  However, the Veteran contends that his OSA was the result of his service-connected disabilities, so the second Wallin element is met.

With respect to nexus evidence, the record contains two negative medical opinions.  A January 2011 VA examiner reported that based upon consultations with the Chief of the Michael E. Debakey VA Medical Center Sleep Center, there was no relationship between sleep apnea and posttraumatic stress disorder (PTSD) or its medications, and that the subject had been well-researched.  In a May 2017 addendum, the VA examiner opined that the Veteran's OSA was less likely than not caused or aggravated by service-connected disabilities.  She explained that review of credible medical literature demonstrated that OSA was caused by collapse of the upper airways during sleep, and that there was no physiologic basis for any of the Veteran's service-connected disabilities to cause upper airway collapse or OSA.  The examiner added the Veteran had several risk factors for developing OSA, including increasing weight, advancing age, and male gender.  She also observed that at the time of his OSA diagnosis, the Veteran was noted to have a crowded oropharynx, a craniofacial abnormality associated with the development of OSA.  The examiner further explained that review of the record demonstrated no worsening of the Veteran's OSA; thus it was less likely than not that any service-connected disability worsened the Veteran's OSA.

The reports are supported by sound rationales and are consistent with the evidence of record; thus the Board finds them highly probative.  The Board acknowledges the Veteran's assertions of a link between his OSA and his service-connected disabilities; however, the Veteran has not been shown to have the requisite medical expertise to comment on a complex medical question such as this.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board therefore finds the VA examination reports to be the most probative nexus evidence on this claim; accordingly, the third Wallin element is not met and the Veteran's claim must be denied.

Service Connection - Periodic Leg Movement Disorder

The Veteran meets the first Hickson / Wallin element as he has a current diagnosis of periodic leg movement disorder.  The Veteran reported he had no leg movement problems prior to his in-service shrapnel injury; however, the Veteran's service treatment records contain no mention of a leg movement disorder.  Moreover, no such disorder was noted on the Veteran's May 1971 Medical Board examination or December 1972 Temporary Disability Retirement List examination, and the Veteran's lower extremities and neurologic systems were clinically normal on both reports.  Thus, the second Hickson element is not met.  However, the Veteran contends that his leg movement disorder was the result of his service-connected disabilities, so the second Wallin element is met.

With respect to nexus evidence, the record contains no positive medical opinions.  The February 2011 VA examiner opined that the Veteran's periodic limb movements were more likely than not related to OSA.  The examiner also indicated that an association between the leg movement disorder and the Veteran's prior leg shrapnel injury could not be commented on without resorting to speculation.  In a May 2017 addendum, a VA examiner wrote that she could not find any credible medical references reporting a causal relationship between periodic limb movement disorder and the Veteran's service-connected conditions.  The examiner explained that credible medical references indicated that periodic limb movement disorder could be caused by systemic conditions (iron-deficiency anemia, thyroid disease), some drugs (antidepressants, antihistamine, withdrawal of anticonvulsants and sedative-hypnotics), and peripheral neuropathy (related to uremia).  She noted the condition could also be idiopathic.  The examiner further explained that review of the record demonstrated no worsening of the Veteran's limb movement disorder over time since his initial diagnosis; thus it was less likely than not that any service-connected disability worsened the Veteran's limb movement disorder.

The reports are supported by sound rationales and are consistent with the evidence of record; thus the Board finds them highly probative.  The Board acknowledges the Veteran's assertions of a link between his periodic leg movement disorder and his service-connected disabilities; however, the Veteran has not been shown to have the requisite medical expertise to comment on a complex medical question such as this.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board therefore finds the VA examination reports to be the most probative nexus evidence on this claim; accordingly, the third Wallin element is not met and the Veteran's claim must be denied.

Earlier Effective Date for Grant of Service Connection for Varicose Veins

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2017).  38 U.S.C.A. § 5110(a) (West 2014) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  

Similarly, 38 C.F.R. § 3.400(b)(2) (2017) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  

The Veteran's initial service connection claim for varicose veins (claimed as right knee - back side area) was received on June 4, 2004.  Service connection for varicose veins was granted in an October 2005 rating decision, and the effective date assigned was June 4, 2004.  At no point prior to June 4, 2004 did VA receive any claim for service connection for varicose veins, nor did VA receive any submission from the Veteran that could be construed as such a claim.

The Board acknowledges the arguments advanced by the Veteran and his representative, specifically that a disability rating is warranted from the date of the Veteran's discharge from service as his condition is related to the in-service injury which forced him to retire from the military.  See December 2005 Notice of Disagreement and April 2008 VA Form 9.  However, the law regarding effective dates is clear: date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2017).

Under these facts, the earliest effective date the Veteran is entitled to for his varicose veins disability is the date of his original claim, June 4, 2004.  Accordingly, the Veteran's claim must be denied.

Increased Rating for Varicose Veins

The Veteran's varicose veins have been assigned a 60 percent rating prior to October 22, 2007, and a 40 percent rating thereafter.  The Veteran seeks higher ratings throughout the appeal period.  See December 2005 Notice of Disagreement, April 2008 VA Form 9, and December 2012 representative statement.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's varicose veins are evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120.  Per that provision, a 40 percent rating is assigned where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrant a 60 percent rating.  A 100 percent rating is assigned where there is massive board-like edema with constant pain at rest.  These ratings are assigned for each leg individually; where both legs are involved, the ratings should then be combined.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2017).

The Board has reviewed the entirety of the medical evidence of record, including the pertinent VA examination reports dated in September 2004, October 2007, and January 2011, as well as VA medical records and private medical evidence submitted by the Veteran.  

For the entire period on appeal, none of the medical evidence shows the presence of massive board-like edema with constant pain at rest.  As such, a rating in excess of 60 percent under Diagnostic Code 7120 is not warranted prior to October 22, 2007 or anytime thereafter.

With respect to the period from October 22, 2007 to present, the Veteran and his representative assert that the Veteran has persistent edema, stasis pigmentation, and a fragile area of ulceration subject to frequent reopening, consistent with a 60 percent rating.  See December 2012 statement.  

According to the October 2007 VA examination report, the Veteran reported chronic swelling and aching in his right lower extremity, and said he wore elastic compressive stockings daily.  Upon evaluation, the examiner observed multiple large varicosities above and below the knee, up to 1 centimeter in diameter, and a very large, slightly tender 10 cm x 13 cm venous complex, just below the crease of his right knee.  The Veteran had pitting edema to his mid-calf.  There was a large, irregular area of stasis dermatitis with hyperpigmentation in the medial aspect of his right lower leg and ankle area.  The examiner also noted a history of venous ulcer which at the present time was healed, and that there was no drainage.

At his January 2011 VA examination, the Veteran reported that he had not had a recurrence of ulcers to his right lower extremity since 2004.  He said that he had problems with edema which occurred frequently and were decreased by elevation and compression hose.  The Veteran reported hyperpigmentation of the right lower extremity, and aching pain which occurred at rest.  On evaluation, the examiner observed edema, which was not persistent, massive, or board-like; persistent skin discoloration; constant pain at rest; non-persistent ulceration; and stasis pigmentation or eczema on the right calf and chin on medial aspect.

Review of medical records from Dr. Halbert indicates that edema was intermittently present.  See November 2013, April 2014, August 2014, November 2014, records noting presence of edema and July 2008, May 2010, August 2012, December 2012, April 2013, July 2013, October 2014, November 2014, February 2015, December 2015, April 2016, August 2016, and November 2016 records noting its absence.  Moreover, ulceration was consistently not observed.  See May 2012, August 2012, December 2012, July 2013, November 2013, April 2014, December 2015, April 2016, August 2016 noting its absence; cf. November 2016 record noting the presence of an ulcer on the right ankle.  These findings demonstrate that although the Veteran may have had instances of edema and ulceration during the appeal period, those instances were not so frequent or of such duration so as to constitute persistent edema and ulceration.

A 60 percent rating requires the presence of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Throughout the period on appeal, the Veteran's edema and ulceration have not been shown to be persistent.  Based on this evidence, the Board finds that the criteria for a 60 percent rating are not met from October 22, 2007 to present.

In summary, the evidence does not warrant the assignment of a rating in excess of 60 percent prior to October 22, 2007, or a rating in excess of 40 percent thereafter.  Therefore the Veteran's increased rating claim must be denied.


ORDER

Entitlement to service connection for OSA is denied.

Entitlement to service connection for periodic leg movement disorder is denied.

Entitlement to an effective date earlier than June 4, 2004 for the grant of entitlement to service connection for varicose veins is denied.

For the period prior to October 22, 2007, entitlement to a rating in excess of 60 percent for varicose veins is denied.

From October 22, 2007, entitlement to a rating in excess of 40 percent for varicose veins is denied.


REMAND

In February 2015, the Board remanded the Veteran's skin cancer claim for an opinion addressing whether it was related to in-service sun exposure.  VA obtained an opinion in March 2017.  However, additional clarification is required.  Although the examiner provided an ample summary of the causes of basal cell carcinoma, the examiner did not explain the basis for her conclusion that the Veteran's skin cancer was less likely than not related to service.  Thus, additional clarification is required.

As the skin cancer claim is being remanded, the outcome of which could affect the Veteran's TDIU claim, the claim for TDIU is inextricably intertwined with the service connection claim and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to the author of the March 2017 VA examination report, or an appropriate substitute as necessary.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand, and provide an opinion as to whether any skin cancer diagnosed since June 2004 is related to the Veteran's active service, to include sun exposure.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


